213 F.2d 871
CARROLLv.PEPPERSACK.
No. 6792.
United States Court of Appeals, Fourth Circuit.
Argued May 31, 1954.
Decided June 2, 1954.

Venable Vermont, Spartanburg, S. C., for appellant.
H. Clifton Owens, Asst. Atty. Gen. of Maryland (Edward D. E. Rollins, Atty. General of Maryland, on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is another appeal from an order denying a petition for a writ of habeas corpus by a prisoner imprisoned under the judgment and sentence of a state court. An appeal by the same prisoner from the dismissal of a prior application was before us in Caroll v. Swenson, Warden, 4 Cir., 180 F.2d 579. The petition appears to be entirely without merit and no certificate of probable cause as a prerequisite to the right to prosecute the appeal has been obtained, as required by 28 U.S.C. § 2253. The appeal will accordingly be dismissed.


2
Appeal dismissed.